Case 2:20-cv-03306-GW-JEM Document 13 Filed 06/29/20 Page 1 of 1 Page ID #:48



   1

   2
                                                                          JS-6
   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11    SANDRA EDMONDS,                          Case No. CV 20-3306-GW-JEMx

  12                       Plaintiff,

  13          v.                                   ORDER TO DISMISS WITH
                                                   PREJUDICE
  14    GRANNY FRANNY
        PROPERTIES LLC, et al.,
  15
                           Defendants.
  16

  17

  18
             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents
  19
       before it, and being fully advised finds as follows:
  20
             IT IS ORDERED THAT:
  21
             Plaintiff Sandra Edmonds’s (“Plaintiff”) action against Granny Franny
  22
       Properties LLC (“Defendant”) is dismissed with prejudice.
  23

  24
       Dated: June 29, 2020
  25
                                              _________________________________
  26
                                              HON. GEORGE H. WU,
  27                                          UNITED STATES DISTRICT JUDGE
  28
